 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the foregoing findings of fact, and upon the entire record inthe case,the Trial Examiner makes the following:CONCLUSIONS OF LAW1.InternationalBrotherhood of ElectricalWorkers, Local 861,AFL-CIO, isa labor organization within the meaning of Section 2(5) of the Act.2.By attempting to cause Newlin to discharge employee Milam in violation ofSection 8(a) (3) of the Act,the Respondent has engaged in and is engaging in unfairlabor practices in violation of Section8(a)(1)(A)and (2)of the Act.3.Theaforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]International Brotherhood of Electrical Workers,Local No. 59andC. F. Andersen,an Individual d/b/a Andersen CompanyElectrical Service.Case No. 16-CC-98. January 24, 1962DECISION AND ORDEROn March 22, 1961, Trial Examiner Max M. Goldman issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.Thereafter, the Respondent and the General Coun-sel filed exceptions to the Intermediate Report, together with support-ing briefs.'The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the Intermedi-ate Report, the exceptions and briefs, and the entire record in the case,and finds merit in certain of the Respondent's execeptions.Accord-ingly, the Board adopts the findings and conclusions of the Trial Ex-aminer, only to the extent consistent with the following :In finding that the Respondent's picketing at the construction sitewhere Andersen Company Electrical Service was at work violated Sec-tion 8(b) (4) (i) and (ii) (B) of the Act, the Trial Examiner notedthat Andersen had a permanent place of business where the Respond-ent could have picketed to publicize its dispute, and he accordinglyheld the Board's decision inWashington Coca Cola Bottling Works 2to be governing.Recently, the Board had occasion to reconsider thedoctrine of theWashington Coca Colacase and decided to overruleit.SeeInternational Brotherhood of Electrical Workers, Local Union1The Respondent's request for oral argument is hereby denied as the record,includingthe exceptions and briefs,adequately presents the issues and positions of the parties2 107 NLRB 299.135 NLRB No. 55. INT'L BROTHERHOOD ELECTRICAL WORKERS, LOCAL 59505861 (Plauche Electric, Inc.).'Therefore, as the Trial Examiner'sholding here was based upon a decision which the Board has overruled,the finding of a violation on the theory followed by the Trial Ex-aminer cannot be sustained.As the Respondent was engaged in com-mon situs picketing, the issue now to be resolved is whether thatpicketing conformed to the standards enunciated by the Board inMoore Dry Dock Company.'InMoore Dry Dockthe Board determined that picketing at thepremises of a secondary employer would be primary if certain condi-tions were met : (a) The picketing is strictly limited to times whenthe situs of dispute is located on the premises of the secondary em-ployer; (b) at the time of the picketing the primary employer is en-gaged in its normal business at the situs; (c) the picketing is limitedto places reasonably close to the situs; and (d) the picketing disclosesclearly that the dispute is with the primary employer.All these con-ditions were met in the present case. Thus, the picketing occurredonly at those times that Andersen, in the course of its normal busi-ness, was performing the electrical work at the common situs, and thispicketing was limited to an area adjacent to where Andersen's em-ployees were at work. Although the picket signs did not specificallyname Andersen as the employer with whom the Respondent had adispute, the signs did recite that it was the "Electrical work" on theproject that was considered unfair.As it appears that only Ander-sen was performing such work, we find that the signs sufficientlyidentified the dispute as one with Andersen.For the foregoing reasons, we shall dismiss the complaint herein.[The Board dismissed the complaint.]MEMBERRODOERSdissenting:InInternational Brotherhood of Electrical Workers, Local Union861 (Plauche Electric, Inc.),135 NLRB 250, I noted my disagree-ment with my colleagues' decision to overruleWashington Coca ColaBottlingWorks,107 NLRB 299. For the reasons set forth in mydissent in that case, and because the record in the instant case demon-strates that Andersen had a place of business to which the Respondentcould have confined its dispute rather than carrying it to a secondarysitus and involving employees of secondary employers, I agree withthe Trial Examiner that the Respondent violated Section 8(b) (4) (i)and (ii) (B) of the Act. Consequently, I would adopt the Intermedi-ate Report, together with its conclusions and recommendations.MEMBERLEEDOM took no part in the consideration of the above De-cision and Order.3135 NLRB 250.92 NLRB 547. 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding against International Brotherhood of Electrical Workers, LocalNo. 59, herein also called the Union or the Respondent, involves 8(b)(4)(i) and(ii) (B) allegations, and was initiated by C. F. Andersen, d/b/a Andersen CompanyElectrical Service, herein also called Andersen or the Charging Party.The hearingwas conducted on November 3 and 4, 1960, at Dallas, Texas. The Respondent andthe General Counsel filed briefs with the duly designated Trial Examiner.Upon the entire record in the case, and from his observation of the witnesses, theTrial Examiner makes the following:FINDINOs OF FACT1.THE BUSINESSACTIVITIES OF THEEMPLOYERSINVOLVEDCaliber Construction Company, Inc., a New York corporation, was the generalcontractor in the construction of a department store building for Spartan DepartmentStores of New York at Dallas, Texas, which construction project is hereafter referredto as the Spartan job.During the times of the incidents involved, except for a jobsuperintendent, Caliber Construction had no persons employed on the Spartan job.Spartan Department Stores leased equipment for use in the actual operations of theDallas store valued at about $100,000 from a New York firm, which equipmentcame from various shipping points outside the State of Texas.'The constructionwork on the Spartan job was done in part by the subcontractors described below whotogether added contract values of labor and materials to the building involved inexcess of $100,000.Andersen Company Electrical Service, the Charging Party and the alleged primaryemployer, was the electrical subcontractor.During the 12-month period endingOctober 1960, Andersen purchased from suppliers located in Texas materials, equip-ment, and machinery valued at $53,864, for use in Andersen's business operations.Each of the suppliers themselves received in the year ending October 1960, morethan $50,000 worth of goods directly from outside the State of Texas.Of the $53,864worth of goods so received from suppliers by Andersen, the record is clear and it issufficient to find that Andersen purchased goods having a total value of $131.67 fromsuppliers, Summers Electric Company and A. A. Porter Lighting Fixtures Co., Inc.,which suppliers had in turn received these goods directly from points outside theState of Texas .2Under the contract with Caliber Construction, Andersen was tofurnish all the labor, tools, and equipment for a contract price of $51,500.Texas Automatic Sprinkler, Inc., the automatic sprinkler subcontractor on theSpartan job, in the conduct of its business in the year ending October 1960, pur-chased supplies directly from points outside the State of Texas valued at about$1,500,000.Under a contract dated August 12, 1960, with Caliber Constructionestablishing the price of $20,000, for labor and materials, Texas Automatic suppliedat least $10,653.79 worth of materials which came directly from outside the State ofTexas to its Houston plant where the materials were fabricated and then shipped tothe jobsite at Dallas.Carrier-Boch Company was the air-conditioning subcontractor.During the yearending October 1960, Carrier-Boch received in excess of $50,000 worth of materialsdirectly from points outside the State of Texas in the conduct of its business.Duringthe same period, Carrier-Boch furnished materials valued at $25,500, to the Spartanjob which came directly from points outside the State of Texas.Weaver Iron Works supplied the steel for the Spartan job.During the year endingOctober 1960, Weaver Iron shipped materials valued in excess of $50,000 directlyfrom the State of Texas to the State of Oklahoma for use at another Caliber Construc-tion job.During the same period, Weaver Iron supplied approximately $13,720 worthof steel to the Spartan job which had been shipped directly from points outside the1 These findingsare basedupon evidenceadducedby the General Counsel other thanthe testimony of V. L. Shamburger, job superintendent for Caliber Construction.Althoughthe TrialExaminerdoes not view Shamburger's testimony as reliable in any respect as toCaliber'sbusinessactivitiesbecause ofShamburger's lack of familiarity with the subject,his testimonyIs reliedupon for findings as to incidents which revolve around the actualconstruction of the Spartan job in the section entitled,"The events"2The record is not entirely clear that Andersen's other suppliers furnished Andersenwith materials which came directly to these suppliers from points outside the State ofTexas. INT'L BROTHERHOOD ELECTRICAL WORKERS, LOCAL 59507State of Texas.There is no allegation that Weaver Iron employees were present orwere induced by the Respondent's conduct .3It is sufficient to find and the Trial Examiner finds, as the aggregate of Andersen'spurchases from suppliers who received the. goods directly from outside of the Stateamounting to $131.67, Weaver Iron Works' deliveries of steel directly from outsidethe State to the Spartan job amounting to $13,720, Carrier-Boch's furnishing ofmaterials to the Spartan job directly from out of the State amounting to $25,500, andTexas Automatic's furnishing of materials to the Spartan job directly from outside theState of Texas amounting to $10,653.79, reaches a total value of $50,005.46, that itwould effectuate the policies of the Act to _ assert jurisdiction in this proceeding.4II.THE LABOR ORGANIZATIONINVOLVEDThe Respondent, International Brotherhood of Electrical Workers, Local No. 59,is a labor organization within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The issuesThe General Counsel alleges that the Union's picketing of the Spartan job be-ginning September 21, 1960, in the circumstances described below, induced and en-couraged the employees of Kobey Luck, Home Plumbing, Texas Automatic Sprinkler,Carrier-Boch, and others, and threatened, coerced, and restrained Caliber Construc-tion,Kobey Luck, Home Plumbing, Carrier-Both, and other persons in violation ofSection 8(b) (4) (i) and (ii) (B) of the Act.B. The eventsOn September 3, 1960, Andersen began working on the Spartan job as the electricalsubcontractor.A few days earlier Andersen had contracted with Caliber Construc-tion, the general contractor, to do all the electrical work and furnish all the materials,tools, and equipment.On September 20 Charles Savage,assistantbusiness agent ofthe Union, appeared at the Spartan job and talked to Caliber's Job SuperintendentV. L. Shamburger. In this conversation Savage, referring to Andersen, pointed outthat there was a nonunion contractor on the job. Shamburger replied that he knewthat,explainedthat he did not let the contracts, and invited Savage to talk toAndersen.Shamburger and Savage then talked with Andersen at his tool shed.Savage asked Andersen if he would be willing to go union.Andersen understood,as was the fact, that the union scale of wages was higher than he was payinghis men,and replied that he had bid on the job on a nonunion pay scale and that if he didgo union it would break him. Savage thereafter asked Shamburger to have ArthurSutton, president of Caliber, contact him, Savage.The following day, September 21, the Union picketed the Spartan jobsite on thepublic way immediately adjacent to the place where Andersenwas engagedin work.The picket sign read:Electricalworkon thisproject unfair to wagesand conditions ofElectricalWorkers Local Union No. 59After the pickets appeared employees of subcontractors who were scheduled to workthat day, September 21, did not work.The subcontractors so affected were: HomePlumbing (plumbing); Kobey Luck (brickwork); and Corisp and Vaughn (concretework).The employees of other subcontractors, Carrier-Boch (air-conditioning) andTexas Automatic Sprinkler (sprinkler system) did work as scheduled. It does not ap-pear that Caliber had any employees at the jobsite during the course of the picketing.Prior to the time the employees of the subcontractorsenumeratedabove failed towork, Shamburger telephoned Andersen and asked him to come to the jobsite.WhenAndersen arrived at the site the employees of the subcontractors referred to were not8 According to the General Counsel,Weaver Iron Works, the steel supplier,subcontractedthe labor or erection work to Weaver Brothers,another firmwith which Weaver IronWorks hasno connection.4 SeeMarie T. Reilly, d/b/a Reilly Cartage Co.,110 NLRB 1742;Euclid Foods,Incorpo-rated,118 NLRB 130;Ada Transit Mix,130 NLRB 788; andBetter ElectricCo, Inc,et at,129 NLRB 1012;W. H. ArthurCompany,115 NLRB 1137Cf.Carpenters LocalUnion No. 1028, etc. (Dennehy Construction Company),111 NLRB-1025,andNewark &Esseco Plastering Co.,121NLRB 1094. 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDworking. Shamburger told Andersen to remove his men from the job until the matterwas straightened out.Andersen thereupon removed his men. Later that day Savageand Lawrence Darsey, business manger of the Union,appeared at the site and talkedwith Shamburger.Shamburger told the union officials that he had removed Ander-sen's men from the job and that they would remain off the job until the matter wasstraightened out.The Union's picket line was thereafter removed.The employeesof the plumbing and concrete subcontractors thereafter went to work.At Sutton's suggestion to have the electrical work done at night Shamburger askedAndersen beginning about September 22, to do the electrical work when the othertrades had left the job and on weekends.Andersen arranged to have the work soperformed.This work arrangement under which Andersen tried to be inconspicuousby waiting for the other trades to leave the job continued until October 3.The Uniondid not picket during this period. It does not appear that the Union knew that Ander-sen's men were working on the job after hours and weekends.Andersen was not getting satisfactory production working nights and on October 3,he returned his men to day work. The next day, October 4, the Union resumedpicketing in the samemannernand carrying the same legend on its signs as is describedabove relating to the events of September 21. In addition on this occasion the picketsalso distributed the following notice:NOTICEThis picketing is being conducted by Electrical Workers, Local 59 for the solepurpose of advising the public of the substandard wages and working conditionsbeing observed by Andersen Company on this site.AndersenCompany's pay-ment of these low wages and refusal to observe good working conditions con-stitute a threat to the good wages and conditions established over the years byLocal 59,and we feel it our duty to publicize this situation.We are not seeking by this publicity campaign to induce or encourage any em-ployee or employees of any employer other than Andersen Company to refuseto work or to perform any services in the course of his or their employment.We do not ask nor do we seek to compel Andersen Company to recognize orbargain with Local 59 as the representative of its employees.Our only purposeis to publicize the adverse wages and working conditions observed by Andersen.Anytime Andersen Company unilaterally ceases to undercut union wages andworking conditions,this picket will be removed.We are picketing Andersen Company only.ELECTRICALWORKERS,LOCAL UNION No. 59.,On the same day Andersen and Caliber received a telegram from the Union asfollows:Previously this Local Union has picketed your company at its job on Kiest Blvdin Dallas.This picketing was for ,the sole purpose of protesting the substandardwages and working conditions under which your employees work.Any futurepicketing directed towards your firm will be for this purpose alone.We do notsuggest or request that you recognize or bargain with this local union inany manner, we do not wish you to interfere with your employees in their rightto join or refrain from joining any union.Our sole purpose in the past and inany future picketing is to protest the wages and working conditions paid by yourcompany.You may bring an end to this picketing at any time you commencepaying wages and observing working conditions that do not undercut unionstandards.Please feel free to use this telegram to advise your employees andanyone else of the purpose of our picketing.LOCAL 59 INTL BROTHERHOOD OF ELECTRICAL WORKERS,By L. E.DARSEY.Although the telegram was delivered to Caliber in the above form,the instructionsWestern Union received were to send the original to Andersen and a copy to Caliber.On this day, October 4, upon the advice of counsel, Andersen informed the Union,as was the fact, that in the future instead of reporting for work at the jobsite all hisemployees would first report to his place of business on Exposition Avenue where hemaintained a shop and an office. It does not appear that Andersen's employees wererequired to report at Andersen's place of business at the end of the day.Prior to thetime of the Spartan job in almost all instances Andersen's men reported at the officebefore going to work on any job.Men employed on the Spartan job who lived in apart of town more convenient to this job than to Andersen's place of business hadbeen permitted to check in at the job with the foreman and did not first report atAndersen's office.Although men have occasion to appear at the Exposition Avenue INT'L BROTHERHOOD ELECTRICAL WORKERS, LOCAL 59509location during the day to get materials and to work in the shop, almost all theirtime is spent on the respective jobsites.The picketing described above which began on October 4, ended on the morningof October 14.The Union did not picket Andersen's location on Exposition Avenueor the other jobsites at which Andersen's men were employed. For about 3 daysduring the October 4 to 14 period when the Union picketed at the Spartan jobsite,with minor exception that job was shut down. In an effort to get the subcontractorsto have the work performed, Shamburger told them that the dispute was with Ander-sen and to support this position, Shamburger showed the subcontractors the noticethe pickets were distributing quoted above.Some of the subcontractors decided towork and others decided not to ask their men to work behind the picket line.Ofthe about eight subcontractors who had been scheduled to work, the following decidednot to ask their men to work behind the picket line during the 3-day shutdown: KobeyLuck, Home Plumbing, Corisp and Vaughn, Texas Automatic Sprinkler, and Carrier-Boch.Caliber did not have any employees at the jobsite during the course of thepicketing.By contract amendment dated October 14, Andersen and Caliber, among otherthings agreed as follows:The Contractor, Caliber Construction Company, Inc., shall procure and paythe wages of Union electrical workers, who shall be used in the completion ofthe contract.C. F. Andersen shall personally have the complete supervisionof the completion of the contract, and shall be entitled to supply a GeneralForeman on said job.On the morning of October 14, Andersen's men were not on the Spartan joband the employees of Hall-Fisk, another electrical contractor who employed union-men, appeared to perform the work.The Union thereupon withdrew its pickets.After October 14, Andersen supplied the materials for the Spartan job, includingsome materials prefabricated by Andersen's employees in the shop at ExpositionAvenue, and provided a general foreman to work in cooperation with the unionelectricians.C. The conclusionsThe Union's picketing of the Spartan jobsite on September 21 and from October 4to 14-+the literal appeal of the picket signs and the notices distributed by the picketsnotwithstanding--constitutes inducement or encouragement of employees, who mustperform services behind the picket line, to engage in a refusal to perform servicesfor their employer; and such picketing-whether or not it results in a strike or refusalto work by employees-is within the reach of Section 8(b) (4) of the Act, if directedto one of the objectives therein prohibited.5As the Union elected during October to picket only the Spartan jobsite-the placewhere employees of neutral employees were engaged in their work-when it couldhave publicized its dispute with Andersen and solicited the support of his employeesat times when they reported for work at Andersen's place of business,6 it is found, atleast in part, that an object of the Union's September and October picketing was toforce subcontractors Home Plumbing, Kobey Luck, Carrier-Boch, Texas Automatic,and Corisp and Vaughn to cease doing business with the general contractor, CaliberConstruction, and thereby force Caliber Construction to cease doing business withAndersen.Notice is taken that the commercial construction industry is an industry affectingcommerce.As the general contractor and the subcontractors functioned on theSpartan job as a part of the commercial construction industry, it is found that theyare engaged in an industry affecting commerce and that the Union's picketing in Sep-tember and October 1960, induced and encouraged the employees of the subcon-tractors named above, including Carrier-Boch and Texas Automatic, each of whomis also engaged in commerce within the purview of the Board's jurisdictional stand-ards to engage in a strike or a refusal in the course of their employment to performservices, and coerced and restrained Caliber Construction for the proscribed objectwithin the meaning of Section 8(b)(4)(i) and (ii)(B) of the Act.7IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Union set forth in, section III,, above, occurring in connectionwith the operations of the employers described in section I, above, and the employersS Calumet Contractors Association,130 NLRB 78._6 SeeWashington Coca ColaBottlingWorks,107 NLRB299;DallasCountyConstruc-tionEmployers'Association,124 NLRB 696.7See, a g.,Gilmore ConstructionCompany,127 NLRB 541, footnote 6. 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDdescribed in section III, above,have a close,intimate,and substantial relation totrade, traffic,and commerce among the several-States, and tend to lead to labordisputes burdening and obstructing commerce and the free flow thereof.V.THE REMEDY)and (ii) (B)of the Act,itwill be recommended that the Union cease and desist therefrom and take,certainaffirmative action designed to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.The Respondent,International Brotherhoodof ElectricalWorkers, Local No.59, is a labor organization within the meaning of Section2(5) of the Act.2.Caliber Construction,Home Plumbing,Kobey Luck,Carrier-Boch,Texas Auto-matic Sprinkler,and Corisp and Vaughn are persons engaged in an industry affectingcommercewithin themeaning of Section 8(b)(4) of the Act; and Carrier-Boch andTexasAutomatic are also engaged in commerce within the purview of the Board'sjurisdictional standards.3.By picketing the Spartan job, the Respondent has induced and encouragedemployees of subcontractors,Home Plumbing,Kobey-Luck, Carrier-Boch, TexasAutomatic, and Corispand Vaughn to engage in a strike or a refusalin the courseof their employment to perform services,and has restrained and coercedCaliberConstructionwith an object of forcing or requiring Caliber Construction to ceasedoing business with Andersen,and has thereby violated Section&(b) (4) (i) and(ii) (B) ofthe Act.4.The aforesaid labor practices are unfair labor practices affecting commercewithin the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]Gaylord Printing Co., Inc.andDetroit Printing Pressmen andAssistants'Union No.2, International Printing Pressmen andAssistants'Union of North America,AFL-CIOandLocal 9,Amalgamated Lithographers of America,Partyto the Con-tract.Case No. 7-CA-3085. January 24, 1962DECISION AND ORDEROn October 16, 1961, Trial Examiner Arthur E. Reyman issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the IntermediateReport attached hereto.He also recommended dismissal of the com-plaint concerning an alleged 8 (a) (3) violation.'Thereafter the Gen-eralCounsel and Local 9, Amalgamated Lithographers of America,the Party to the Contract, each filed exceptions to the IntermediateReport and supporting briefs.The Trial Examiner found no 8(a) (3) violation for lack of evidence that the union-security provisions of the contract,which he had found to be unlawful,had been appliedto any individual employee.We do not reach that question in view of our dismissal ofthe complaint in its entirety.135 NLRB No. 58.